Opinion by
Orlady, P. J.,
The only question involved in this case is one of fact, and is tersely stated by the trial judge in submitting it to the jury, “What did this defendant agree to pay for the wagon when he bought it?” The purchase-price was disputed, as well as the effect to be given to a receipt alleged by the plaintiff to have been “in full,” and by the defendant to have been “on account.” The questions raised by the appellant are so fully answered in the opinion of the trial judge in refusing a new trial, that it is unnecessary to add anything thereto.
The judgment is affirmed.